                                                      Case 4:19-cv-00325-HSG Document 541 Filed 12/17/20 Page 1 of 2




                                              1 LISA L. OBERG (SBN 120139)
                                                 Lisa.Oberg@dentons.com
                                              2 DANIEL B. HOYE (SBN 139683)
                                                 Daniel.Hoye@dentons.com
                                              3 SAMUEL D. JUBELIRER (SBN 287649)
                                                 Samuel.Jubelirer@dentons.com
                                              4 DENTONS US LLP
                                                One Market Plaza, Spear Tower, 24th Floor
                                              5 San Francisco, California 94105
                                                Telephone:    415.267.4000
                                              6 Facsimile:    415.267.4198
                                              7 Attorneys for Defendant
                                                MORSE TEC LLC, F/K/A
                                              8 BORGWARNER MORSE TEC LLC,
                                                AS SUCCESSOR-BY-MERGER TO
                                              9 BORG-WARNER CORPORATION
ONE MARKET PLAZA , SPEAR TOWER, 24TH FLOOR




                                             10                                  UNITED STATES DISTRICT COURT
     SAN FRANCISCO , CALIFORNIA 94105




                                             11                                 NORTHERN DISTRICT OF CALIFORNIA
           DENTONS US LLP

             (415) 267-4000




                                             12

                                             13 In re Toy Asbestos Litigation                          CASE NO. 4:19-CV-00325-HSG
                                             14                                                        ORDER GRANTING DISMISSAL OF
                                                                                                       DEFENDANT MORSE TEC LLC
                                             15
                                                                                                       JUDGE:      Honorable Haywood S. Gilliam, Jr.
                                             16                                                        DEPT.:      Courtroom 2
                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28


                                                                         XXXXXX
                                                                        [PROPOSED] ORDER GRANTING DISMISSAL OF DEFENDANT MORSE TEC LLC
                                                  116192904\V-2
                                                      Case 4:19-cv-00325-HSG Document 541 Filed 12/17/20 Page 2 of 2




                                              1               PURSUANT TO STIPULATION, IT IS ORDERED that the above-entitled action by

                                              2 Plaintiffs AGNES TOY, individually and successor-in-interest to the Estate of THOMAS H. TOY,

                                              3 SR., deceased; THOMAS H. TOY, JR., individually and as legal heir to THOMAS H. TOY, SR.,

                                              4 deceased, is dismissed with prejudice as to Defendant Morse TEC LLC, f/k/a BorgWarner Morse

                                              5 TEC LLC, and successor-by-merger to Borg-Warner Corporation only, with each party to bear its

                                              6 own fees and costs, pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

                                              7               IT IS SO ORDERED.
                                              8

                                              9
ONE MARKET PLAZA , SPEAR TOWER, 24TH FLOOR




                                             10 Dated: 12/17/2020
     SAN FRANCISCO , CALIFORNIA 94105




                                                                                                     HONORABLE HAYWOOD S. GILLIAM, JR.
                                             11                                                      JUDGE of the UNITED STATES DISTRICT COURT
           DENTONS US LLP




                                                                                                     NORTHERN DISTRICT of CALIFORNIA
             (415) 267-4000




                                             12

                                             13

                                             14

                                             15

                                             16

                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                                         1
                                                                            ORDER GRANTING DISMISSAL OF DEFENDANT MORSE TEC LLC
                                                  116192904\V-2
